Title: Thomas Jefferson to Francis Adrian Van der Kemp, 17 January 1813
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          Sir Monticello Jan. 17. 13
           Your favor of Nov. 16. arrived here soon after I had set out on a journey on which I was absent between five and six weeks. this must apologise for this late acknolegement of it. I am sorry it is not in my power to give you any direct information on the subject of the mammoth. about half a dozen years ago I had a number of labourers hired & employed a fortnight or three weeks in collecting bones for me at the Big bone lick of Kentucky. a part of this collection I gave to the Philosophical society at Philadelphia, & I sent a part to the National institute of France. Dr Wistar of Philadelphia examined the whole minutely & promised to give a Memoir on the subject to the Philos. society. but whether he did or not I am uninformed. but I am sure he can give you the best information on the subject. those sent to the National institute of France were subjected to the examination of the celebrated Cuvier. he decided it to be entirely distinct from the Mammoth of Siberia and from the family of elephants altogether, and he gave it the new new appellation of Mastodont. I have no doubt that Dr Wistar possesses what Cuvier has written on the subject. this indication of the source from which the information you ask may be obtained being the only aid I can give you, be so good as to accept it with the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        